PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fraunhofer-Gesellschaft zur FÃ¶rderung der angewandten Forschung e.V.
Application No. 17/098,592
Filed: 16 Nov 2020
For: DOPPLER-DELAY CODEBOOK-BASED PRECODING AND CSI REPORTING WIRELESS COMMUNICATIONS SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the “PETITION FOR REVIEW BY OFFICE OF PETITIONS — 37 CFR 1.181,” filed March 20, 2022.

The petition under 37 CFR 1.181 is DISMISSED.
Petitioner herein seeks issuance of a corrected filing receipt with respect to the claim for foreign priority filed November 16, 2020. The application as filed claimed priority to the following foreign application:

App. No. EU18175247.8 filed 05/30/2018

Petitioner asserts:

This application was filed on November 16, 2021, claiming priority to European Application No. EP 18175247.8, filed May 30, 2018. However, in the ADS, the undersigned inadvertently selected the country designation of EU, rather than EP. Thus, in this application, the US PTO has presently recognized a priority claim to EU 18175247.8 (instead of EP)(see below). The undersigned merely wishes to change this country designator. 

The request filed September 5, 2021 to correct the foreign application’s country designation from EU to EP was properly dismissed on September 8, 2021 because the request was not timely filed in accordance with 37 CFR 1.55(d)(1).

In accordance with 37 CFR 1.55(d)(1), in an application filed pursuant to 35 USC 111(a):

The claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 USC 111(a), except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6) and must identify the foreign application to which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing.

Petitioner references the certified copy of foreign App. No. EP18175247.8, filed May 30, 2018. Petitioner further references 37 CFR 1.55(d) and asserts:

[T]here are two different sentences, specifying two separate requirements. The first sentence specifies the timing of the priority claim. As noted above, the priority claim was set forth in the specification, within this time frame, as well as with the submission of the priority document. The second sentence states that the priority claim must also be set forth in the ADS. However, this second sentence doesn’t specify that the priority claim must be set out in the ADS within the time period of the first sentence. Further, 37 CFR 1.55 doesn’t state that the ADS is the ONLY mechanism for specifying the priority claim. As the ADS has been corrected on September 5, 2021 to specify the priority country, Applicant submits that all requirements of 37 CFR 1.55 have been satisfied (both the priority claim has been timely made,  and the priority claim has been specified in the ADS).

Petitioner’s arguments have been considered, but are not found persuasive. A timely claim for foreign priority must be presented within the later of four months from actual filing date of the application or sixteen months from the filing date of the prior filed foreign application. The claim for foreign priority must provide the application number, country (or intellectual property authority), and the filing date of the prior-filed application. Moreover, the claim must be presented in an Application Data Sheet. The reference to a claim for priority in a specification does not satisfy the requirements of 37 CFR 1.55 for the purpose of submitting a proper and timely claim for foreign priority. To the extent that applicant set forth the incorrect country on the Application Data Sheet filed November 16, 2020, petitioner is advised that providing an updated Application Data Sheet to correct country (or intellectual property authority) in the claim for foreign priority is not an inadvertent error that can be corrected without petition outside the time periods set forth at 37 CFR 1.55(d)(1). Further, submission of a certified copy of a foreign application for which foreign priority has not been claimed does not satisfy the requirements for foreign priority pursuant to 37 CFR 1.55(d)(1).

In view thereof, the corrected Application Data Sheet filed September 6, 2021 requesting correction of the foreign priority claim to reflect that the instant application claims priority to European Patent Office (EP) application 18175247.8, filed May 30, 2018, will not be entered as the corrected claim for foreign priority was not filed within the time periods set forth at 37 CFR 1.55(d)(1).

Any request for foreign priority must be by way of a petition under 37 CFR 1.55(e). Petitioner is reminded as a courtesy that a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority in a nonprovisional application claiming the benefit of an earlier filing date filed on or after November 29, 2000 requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f),365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in § 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Insofar as petitioner’s reference to action taken in U.S. App. No. 16/814,370, petitioner is advised that each application for patent is considered on its own merits. Action taken in one application is not determinative of action that will or will not be taken by the Office in another application. Careful review of the instant petition and the official file wrapper for the instant application reflects that that, absent the filing of the grantable petition under 37 CFR 1.55(e), entry of the requested correction to the foreign priority data is not warranted. Accordingly, the requested corrected filing receipt will not be issued.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Inquiries concerning regarding to this decision may be directed to the undersigned at (571) 272-
3205.

/ALESIA M. BROWN/
Alesia M. Brown
Attorney Advisor
Office of Petitions